In re Wafer, Opal Flynn; Collinsworth, Betty Lou Wafer; Hood, Priscilla Wafer;— Defendant(s); applying for supervisory and/or remedial writs; Parish of Bienville, 2nd Judicial District Court, Div. “B”, No. 6-001; to the Court of Appeal, Second Circuit, No. 30259-CA.
Granted. Under the 1997 amendment to La.Code Civ.P. art. 1915(B)(1), a partial judgment as to one or more but less than all of the claims, demands, issues, theories, or parties, shall constitute a final judgment unless specifically agreed upon by the parties or unless designated as a final judgment by the court after an express determination there is no just reason for delay. Accordingly, the case is remanded to the trial court for a determination, in light of this article, as to whether the judgment rendered on October 29, 1996 is an appealable partial final judgment
KNOLL, J., not on panel.